Citation Nr: 0924520	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-30 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for hemorrhagic fever.  

2.  Entitlement to service connection for vision loss of the 
right eye, to include as secondary to hemorrhagic fever.  

3.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1953 to 
November 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection and 
assigned noncompensable (that is, zero percent) disability 
ratings for hemorrhagic fever and for bilateral hearing loss 
disabilities.  Service connection was denied for vision loss 
of the right eye.

The issue of a compensable rating for bilateral hearing loss 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's hemorrhagic fever disability is not active 
and there are no current residuals of that disability.  

2.  The Veteran did not incur a vision loss disability during 
service nor is his current vision loss disability related to 
his active military service. 

3.  The Veteran is not service-connected for hypertension.  




CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
hemorrhagic fever are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7 
(2008).  

2.  The criteria for service connection for vision loss of 
the right eye, to include as secondary to hypertension, have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial evaluation for hemorrhagic fever

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  See generally, 
38 C.F.R. §§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  Since the record 
establishes the absence of residuals for the entire rating 
period, the severity of the disability remains static for the 
entire period, making staged ratings inappropriate.  
  
The Schedule for Rating Disabilities does not contain a 
specific diagnostic code for residuals of hemorrhagic fever.  
When an unlisted condition is encountered, the RO may assign 
a rating under a closely-related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  
38 C.F.R. § 4.20.  Here, as both hemorrhagic fever and the 
plague are infectious diseases involving high fevers, the 
Veteran's condition was rated by the RO under the diagnostic 
code for plague.  See 38 C.F.R. § 4.88b, Diagnostic Code 6307 
(plague).  Diagnostic Code 6307 provides for a 100 percent 
rating for active disease.  Thereafter, residuals are to be 
rated under the appropriate system.  Diagnostic Code 6307, 
38 C.F.R. § 4.88b.  

The Veteran's service treatment records show that he was 
hospitalized for hemorrhagic fever for approximately two 
months in 1953-54, after which he returned to duty.  The 
Veteran stated at the October 2007 compensation and pension 
(C&P) examination that he has had no recurrence of 
hemorrhagic fever since service.  He receives no treatment 
for hemorrhagic fever.  His daily activities are not affected 
by his having had this disease more than fifty years ago.  
After examination, the October 2007 C&P examiner determined 
that at that time, the Veteran had hemorrhagic fever with no 
clinical evidence of the disease.  Since the disease is not 
active, a 100 percent rating is not warranted.  Diagnostic 
Code 6307, 38 C.F.R. § 4.88b.  And since there is no clinical 
evidence that residuals of the past disease exist, there are 
no residuals to be rated under the criteria for the 
appropriate systems.  Thus, a noncompensable rating is 
appropriate on this record.  

Nor would another infectious disease diagnostic code lead to 
a different result for they all provide for a 100 percent 
rating for active disease and a notation to rate residuals 
under the appropriate system criteria.  38 C.F.R. § 4.88b, 
Diagnostic Codes 6300 to 6311.  Since the Veteran has no 
current residuals, a noncompensable disability rating would 
be assigned regardless of the infectious disease diagnostic 
code used.  

The Veteran does not qualify for extra-schedular 
consideration for his service-connected hemorrhagic fever 
disability.  In exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  But 
if the level of severity and symptomatology of the Veteran's 
service-connected disability is compared to the established 
criteria found in the rating schedule and the schedular 
rating is adequate, no extra schedular rating is warranted.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Here, the 
rating criteria provides broadly for the rating of all 
residuals, so the schedular criteria is not inadequate.  

The Veteran earlier argued that his hypertension is a 
residual of hemorrhagic fever.  The claim for entitlement to 
hypertension, to include as secondary to hemorrhagic fever, 
was denied in the November 2007 rating decision.  And while 
the Veteran filed a timely notice of disagreement with 
respect to that issue, when the statement of the case was 
issued, he did not perfect his appeal with respect to 
hypertension related to hemorrhagic fever.  Since the RO's 
decision became final, that service connection issue is not 
before the Board and the consideration of hypertension as a 
residual of hemorrhagic fever is not before the Board.  But 
in any event, the record shows that the hypertension is not a 
residual of hemorrhagic fever because the October 2007 C&P 
examiner determined that the medical literature does not 
indicate hemorrhagic fever as an etiology for hypertension.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  And when the evidence against the claim is 
much greater than that in favor, that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  Here, 
since both the medical evidence and the Veteran's statements 
indicate that there are no residuals of the hemorrhagic 
fever, there is no reasonable doubt to resolve.  

II.  Service connection for vision loss of the right eye, 
to include as secondary to hypertension
    
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For direct service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

Service connection may also be granted on a secondary basis 
for a disability that is proximately due to, or the result 
of, a service-connected disability.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence that shows:  (1) a current disability exists; 
(2) the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Here, there is no controversy that the Veteran has a current 
disability of vision loss of the right eye.  But the record 
does not establish the other requirements for service 
connection for that disability.  

As for direct service connection, the record shows that the 
Veteran did not incur vision loss of the right eye during 
service.  He neither complained about, nor was treated for, 
any vision problems during service.  His November 1954 
separation examination shows that his eyes were normal and he 
had no complaints of a medical nature at the time of his 
examination.  Indeed, the Veteran does not assert that he 
incurred his vision loss disability during service.  Nor does 
the record establish a relationship between his current 
vision loss of the right eye disability and his active 
military service.  Since the record does not establish either 
inservice incurrence or a relationship to active military 
service, direct service connection is not warranted.  
38 C.F.R. § 3.303.  

The Veteran has focused on a secondary service connection 
argument, claiming that his vision loss is the result of his 
hypertension.  There is medical evidence to that effect.  But 
secondary service connection for vision loss of the right eye 
based on hypertension is not possible because the Veteran has 
been denied service connection for hypertension and he did 
not perfect his appeal of that issue.  Since a final decision 
has been issued that hypertension is not service-connected, 
it cannot be the basis for a secondary service connection 
claim.  38 C.F.R. § 3.310 (second requirement is that current 
disability is either caused by or aggravated by a service-
connected disability).  As the law is dispositive, the claim 
for service connection for vision loss as secondary to 
hypertension must be denied because of the lack of legal 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).

Since neither the requirements for direct service connection 
nor secondary service connection have been met here, the 
Veteran's service connection claim for vision loss of the 
right eye, to include as secondary to hypertension, must be 
denied.  


III.  Duties to assist and to notify

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, with respect to the hemorrhagic fever claim, the 
Veteran is challenging the initial evaluation and effective 
date assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Since the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

As for the vision loss issue, the May 2007 letter describing 
the evidence needed to support the veteran's claim was timely 
mailed before the November 2007 rating decision.  It 
described the evidence necessary to substantiate a claim for 
direct service connection, as well as secondary service 
connection, identified what evidence VA was collecting, 
requested the veteran to send in particular documents and 
information, and identified what evidence might be helpful in 
establishing his claim, and addressed what evidence was 
necessary with respect to the rating criteria and the 
effective date of an award for service connection.  All 
notice requirements were met in that letter.    

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran by 
retrieving the Veteran's service treatment records, by 
obtaining all records for which the Veteran requested 
assistance, and by conducting physical examinations.   


ORDER

A compensable disability rating for hemorrhagic fever is 
denied.  

Service connection for vision loss of the right eye, to 
include as secondary to hypertension, is denied. 

REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

In his substantive appeal and in his response to the 
October 2008 supplemental statement of the case, the Veteran 
has emphasized how his hearing loss disability is related to 
noise exposure during service.  But in the November 2007 
rating decision, VA agreed with that position and determined 
that the Veteran incurred acoustic trauma during service that 
his current hearing loss disability is related to that 
military acoustic trauma.  Service connection was granted for 
a bilateral hearing loss disability, effective from May 10, 
2007.  A noncompensable disability rating was assigned.  

The assignment of a noncompensable (zero percent) disability 
rating does not mean that there is any doubt about what 
happened during service.  Rather, that disability rating was 
assigned because it reflected the degree of hearing loss 
based on the objective data from audiometry tests conducted 
at the October 2007 compensation and pension (C&P) 
examination.  

In February 2008, a private audiologist conducted an 
audiometry examination, but while the figures reported appear 
to reflect a greater severity in the Veteran's hearing loss 
disability, it is not clear that the data contained in that 
examination report meets the mandatory requirements in the VA 
regulations governing the types of tests to be administered 
and the qualifications of the person administering the tests 
so that the results can be used for rating purposes.  See 
38 C.F.R. § 4.85(a).  

In April 2008, the Veteran also had a VA audio consult about 
obtaining hearing aids.  Some hearing tests were conducted 
but no test results were provided in the report; instead, 
there is a reference to where those results may be found.  
The examiner, however, made a note that the Veteran's hearing 
was slightly worse than it had been at the October 2007 C&P 
exam.  

A decision on a claim for an increased rating must reflect 
the Veteran's current condition.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (in a claim for an increased rating, the 
present level of the disability is of primary concern).  
Where the record indicates that a claimed disability is worse 
than when originally rated, and the evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Olson v. Principi, 3 Vet. App. 480, 482 
(1992).  Given the April 2008 VA examiner's note that the 
Veteran's hearing has worsened since the October 2007 C&P 
examination, more recent data is necessary in order to decide 
the claim.  As a result, the Veteran should be scheduled for 
an appropriate examination to determine the current level of 
his bilateral hearing loss disability.  And that examiner 
should be asked to interpret the data from the February 2008 
private audiology tests.  In addition, the RO/AMC should make 
arrangements to obtain the data from the April 2008 VA 
audiology consult and associate it with the claims folder.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

 Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Make arrangements to obtain the 
audiometry test results from the 
April 2008 VA audiology consult and 
associate that evidence with the claims 
folder.  

2.  Make arrangements for the Veteran to 
have an appropriate examination to 
determine the current condition of his 
bilateral hearing loss disability.  The 
claims folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a)  Describe the current condition of the 
Veteran's bilateral hearing loss 
disability.  

(b) With respect to the February 2008 test 
results from the Tampa Bay Hearing and 
Balance Center, address the following:  

(i) Explain whether (A) the 
examination was conducted by a 
state-licensed audiologist; (B) the 
unaided recognition scores were from 
the Maryland CNC controlled speech 
discrimination test; and (C) a 
puretone audiometry test was 
conducted.  

(ii)  If the answer to all three 
questions above is yes, interpret 
the data that was reported in graph 
form by the Tampa Bay Hearing and 
Balance Center and report it in a 
numerical format.  

(c)  Describe the effects of the Veteran's 
hearing loss on occupational functioning 
and daily activities.  

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


